Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant in pages 5-6 of the Remarks argues that the reference Smith dose not disclose that the second cladding layer is directly adjacent to the active layer.
Examiner responds that it seems applicant is separating layers 314 and 316 and assuming only 316 is an active layer.
However, Smith ([0016]) discloses “potential well may be a component of a stack of pseudomorphic semiconductor layers including one or more absorber layers and optionally one or more additional potential wells, and the layers of the stack may each comprise AlGaInP”. and “the stack of semiconductor layers may be substantially Cd-free”. From this paragraph it is understood that the active layer absorbs and then re-emit light.

Applicant disclosure [0033] discloses “The active layer 10 can be embodied as indicated, for example as a multiple quantum well structure. Alternatively, a single quantum well structure, a pn-junction or a double heterostructure are possible”
 Applicant ([0011]) also discloses that “Here, excitation takes place by irradiation of excitation light in the form of light in a first wavelength range, which can be absorbed in the semiconductor layer sequence and especially in the active layer. The excitation light can be irradiated by an external pump light source such as a light-emitting semiconductor chip. Since photons are usually absorbed that have a higher energy than the photons produced by recombination in the active layer, the active region emits light converted by recombination in the second wavelength range, which is different from the first wavelength range”. Therefore the active layer is a layer or stack of layers that absorbs and then re-emit light. As seen active layer 10 is shown as a multi-layer stack too.  
Examiner like to note that claim 5 which claimed to have a third cladding layer between the second cladding layer and the active layer has been canceled for avoiding conflicting issues with the argument. It seems to examiner that the applicant is switching between embodiments here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 6-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0097921 A1; hereinafter Smith).
Regarding Claim 1, Smith (Figs.1-3) discloses an epitaxial wavelength conversion element (310/210/100; [0045]-[0062]), comprising a semiconductor layer sequence having an active layer (314/316) arranged between a first cladding layer (318) and a second cladding layer (312 lower layer) and adapted to absorb light in a first wavelength range and to re- emit light in a second wavelength range different from the first wavelength range (see [0045]), 
wherein the first cladding layer and the active layer are based on a III-V compound semiconductor material system (see Table 3; disclosing III-V materials), 
wherein the second cladding layer is based on a II-VI compound semiconductor material system (Table 3 discloses II-VI), and wherein the second cladding layer (312 lower layer) is directly adjacent to the active layer (314/316; see fig.3).  
Regarding Claim 2, The epitaxial wavelength conversion element according to claim 1, Smith (Fig.3, [0045]) discloses wherein the second cladding layer (312 lowest layer shown in Fig.3; [0045]) is a window layer completing the semiconductor layer sequence.  
Regarding Claim 3, The epitaxial wavelength conversion element according to claim 1, Smith (Fig.3) discloses wherein the first cladding layer (318) has a roughening (shown; see [0009]-[0010] disclosing textured surfaces) on a side remote from the active layer.  
Regarding Claim 6, The epitaxial wavelength conversion element according to claim 1, Smith ([0058]) discloses wherein the III-V compound semiconductor material system is a phosphide and/or arsenide compound semiconductor material system ([0058] discloses phosphide containing material).  
Regarding Claim 7, The epitaxial wavelength conversion element according to claim 1, Smith (Table 3) discloses wherein the active layer is based on InAlGaP (growth sequence 3 in Table 3) and the first cladding layer (growth sequence 2 and 1) is based on InAlP.  
Regarding Claim 8, The epitaxial wavelength conversion element according to  claim 1, Smith (Table 3) discloses wherein the active layer (growth sequence 3 in Table 3) and the first cladding layer are based on AlGaAs (growth sequence 2 and 1).  
Regarding Claim 9, The epitaxial wavelength conversion element according to claim 1, Smith (Table 3) discloses wherein the second cladding layer (growth sequence 5) comprises one or more Group II elements selected from Mg and Zn and one or more Group VI elements selected from S and Se.  
Regarding Claim 10, Smith (Fig.1-3; [0045]-[0062]) discloses a method for manufacturing the epitaxial wavelength conversion element (310/210/100) of claim 1, the method comprising the steps: 
A) growing a first cladding layer (318) and above it an active layer (314/316) on a growth substrate (see Table 3), the first cladding layer (318) and the active layer being based on a III-V compound semiconductor material system (see Table 3 material),
B) growing a second cladding layer (312) on the active layer (314/316), the second cladding layer being based on a II-VI compound semiconductor material system (see Table 3 for material), and
C) detaching the growth substrate ([0061]).  
Regarding Claim 11, The method according to claim 10, Smith (Fig.3) wherein the second cladding layer (318) is grown as final layer.  
Regarding Claim 12, Smith (Figs.1-3; [0053]) discloses a light-emitting semiconductor device (LED), comprising - a light-emitting semiconductor chip (102; Fig.1) having a light- outcoupling surface (112; [0009]), and - an epitaxial wavelength conversion element (108) comprising,
a semiconductor layer sequence having an active layer (314/316) arranged between a first cladding layer (318) and a second cladding layer (312 lower layer) and
adapted to absorb light in a first wavelength range and to re- emit light in a second wavelength range different from the first wavelength range (see [0045]), wherein the first cladding layer and the active layer are based on a III-V compound semiconductor material system (see Table 3; disclosing III-V materials), wherein the second cladding layer is based on a II-VI compound semiconductor material system (Table 3 discloses II-VI), and
wherein the epitaxial wavelength conversion element is arranged with the second cladding layer (top layer of 104) on the light-outcoupling surface ([0053]), and
 wherein the second cladding layer (312 lower layer) is directly adjacent to the active layer (314/316; see fig.3).  
Regarding Claim 14, The semiconductor device according to claim 12, Smith ([0053]) discloses wherein the second cladding layer is arranged directly on the light-outcoupling surface.  
Regarding Claim 15, Smith (Fig.1-3; [0045]-[0062]) discloses a method for manufacturing a light-emitting semiconductor device comprising:
providing a light-emitting semiconductor chip (102) having a light- outcoupling surface (112),
-forming an epitaxial wavelength conversion element (108) by 
A) growing a first cladding layer (318) and above it an active layer (314/316) on a growth substrate (see Table 3), the first cladding layer (318) and the active layer being based on a III-V compound semiconductor material system (see Table 3 material),
B) growing a second cladding layer (312) on the active layer (314/316), the second cladding layer being based on a II-VI compound semiconductor material system (see Table 3 for material), and
C) detaching the growth substrate ([0061]), wherein the second cladding layer (312 lower layer) is directly adjacent to the active layer (314/316; see fig.3), and
-mounting, between process steps B and C, the semiconductor layer sequence of the epitaxial wavelength conversion element with the second cladding layer on the light-outcoupling surface of the light-emitting semiconductor chip (see [0053]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mao et al. (US 20130221393 A1; hereinafter Mao).

Regarding Claim 13, The semiconductor device according to the previous claim, Smith (Fig.1, 8-9) discloses wherein a connection layer (110/818/918) comprising a material ([0009], [0064], [0068] discloses bonging or polarization material) is arranged between the light- outcoupling surface (112) and the second cladding layer.  
Smith does not particularly disclose that the connection layer comprises dielectric material.
Mao ([0022]) in a related art disclose that the bonding layer 110 is a polysilazane which is a dielectric material.
Therefore it would have been obvious in the art before the filling of the application to use a dielectric material as a bonding layer since it can be used as an optical adhesive and therefore preferred to be used in light emitting devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 12, 2022